DETAILED ACTION
This action is Non-Final in view of the Response After Final Action filed 04/18/2022.
Response to Amendment
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 04/18/2022 have been fully considered.
Regarding the rejections of claims 1 and 15 under 35 U.S.C. 102(a)(2) as being anticipated by Botsford et al. (US20170064342A1), Applicant argues are persuasive. Claims 1-7 and 15-20 are allowable over prior art.

Regarding the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Botsford in view of Kim et al. (US20060039675A1), Applicant argues on page 11 that the Office Action's obviousness findings are non-obvious at least because all elements (e.g. "a transmission duration" or "a threshold") of the claims have not been established in the prior art for at least similar reasons as stated with regard to claim 1 above.
Applicant’s arguments are not persuasive. 
First, claim 8 does not require "determining, based on the modified time, a transmission duration of the chunk of the content," as in claim 1.
Second, claim 8 recites “determining a modified time associated with the computing device, wherein the modified time is synchronized with a clock associated with a source of the chunk of the content” that is non functional descriptive material since there is no functional relationship between “a modified time” and the rest of claim 8.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Botsford et al. (US20170064342A1) in view of Kim et al. (US20060039675A1).
Regarding claim 8, Botsford discloses a method, comprising, 
receiving, by a computing device [ABR translator 10] (Fig 1), a first internet protocol (IP) packet comprising a first portion of a chunk of content and a second IP packet comprising a second portion of the chunk of content (para [0002] shows national IP backbone to deliver content to local headends; para [0045] shows the ABR content can reside at a national headend; para [0048] shows the ABR translator to combine the packets to form a single stream); 
determining, an timestamp of the first IP packet and an timestamp for the second IP packet (para [0004] shows timestamps of each packet in a given chunk); 
determining, based on the timestamp of the first IP packet and the timestamp of the second IP packet, a transmission duration [chunk time duration] of the chunk of the content (para [0004] shows adjusting timestamps of each packet in a given chunk to provide a preprocessed chunk and streaming the preprocessed chunk at variable bitrate set according a predetermined chunk time duration and based on the adjusted timestamps); and
determining, a modified time associated with the computing device, wherein the modified time is synchronized with a clock associated with a source of the chunk of the content (para [0041] shows the offset should remain the same as a previous chunk from the same source. However, the timestamp adjustment calculator 114 can recompute the timestamp adjustment if the computed adjustment differs, e.g. drifts, by a predetermined threshold with respect to the adjustment in the previous chunk. EXAMINER’S NOTE: “a modified time” is non functional descriptive material because there is no functional relationship between “a modified time” and the rest of claim 8. This limitation is rejected for the purpose of compact prosecution only);
determining based on the transmission duration of the chunk of the content satisfying a threshold [predefined chunk presentation duration], that a bitrate for the chunk of the content is network limited [fit into the bandwidth] (para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream; para [0032] shows the bitrate calculator 108 can compute a bitrate for streaming out the video for each respective chunk to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration; para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and
determining, based on the bitrate for the chunk of the content being network limited, a bitrate for a next chunk of the content (para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Botsford discloses a timestamp of the IP packets (para [0004]) but fails to teach the arrival time of the IP packets.
However Kim, in an analogous art ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process), discloses:
receiving, by a network interface card of a computing device (Fig 3 and para [0031] show an external content source 110 transmits contents to a network interface card of the server 130 via the Internet); and
the arrival time of the IP packets ([Abstract] shows a method that streams AV data to other devices and converts the recording time stamp into a streaming time stamp format, thereby simplifying the streaming process; para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server.)
The timestamp of a packet in a given chunk in Botsford (para [0004]) is mapped to the packet arrival time in Kim ([Abstract]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Botsford with the teaching of Kim in order to compute time intervals between each packet based on the time stamps 444 of each packet and the clocks used to obtain the time stamps. The time intervals between the packets are used as important information for an excellent playback of AV data (Kim; para [0042]).

Regarding claim 9, Botsford-Kim as applied to claim 8 discloses based on the chunk of the content, one or more media time stamps (Botsford; para [0031] shows the chunk processor 102 includes a chunk evaluator 104 that identifies timestamps, including presentation timestamp PTS and decode timestamp DTS, associated the chunk being processed), 
wherein determining that the transmission duration of the chunk of the content satisfies the threshold [predefined chunk presentation duration] further comprises (Botsford; para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration): 
determining, based on the one or more media time stamps, a media time duration of the chunk of the content (Botsford; para [0032] shows the bitrate calculator 108 can compute a bitrate to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration); 
comparing the transmission duration of the chunk of the content to the media time duration of the chunk of the content; and determining, based on the comparison, that the transmission duration of the chunk of the content satisfies the threshold (Botsford; para [0032] shows the bitrate calculator 108 can compute a bitrate to ensure that each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream.)

Regarding claim 10, Botsford-Kim as applied to claim 8 discloses receiving the first IP packet and the second IP packet comprises receiving the first IP packet and the second IP packet from an encoder based on a request for the chunk of content (Botsford; para [0004] shows timestamps of each packet in a given chunk), 
wherein the request indicates a bitrate for the chunk of the content (Botsford; para [0018, 0045, 0047] shows the encoder encoding the ABR chunks, according to each ABR profile, which are requested by the ABR translator at one or more ABR bitrates in response to profile selection.)

Regarding claim 11, Botsford-Kim as applied to claim 8 discloses determining the bitrate for the next chunk of the content comprises (Botsford; para [0032] shows the bitrate calculator 108): 
determining a size of the chunk of content (Botsford; para [0031] shows the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits)); 
determining, based on the size of the chunk of the content and the transmission duration of the chunk of the content, a bandwidth of a network, wherein the chunk of the content is received via the network (Botsford; para [0046] shows the chunk allocator 154 thus can utilize the highest quality segments that will fit into the bandwidth of the corresponding output channel); and 
determining, based on the bandwidth of the network, the bitrate for the next chunk of the content (Botsford; para [0043] shows the bitrate calculator 108 can determine the variable bitrate for each respective chunk from one chunk to the next chunk.)

Regarding claim 12, Botsford-Kim as applied to claim 8 discloses the content comprises a live event (Botsford; para [0017] shows Live Streaming.)

Regarding claim 13, Botsford-Kim as applied to claim 8 discloses: 
determining, based on one or more of the first IP packet or the second IP packet, a clock reference (Botsford; para [0022] shows the program clock reference (PCR) or system clock reference (SCR) are samples of the STC value associated with transmission of a packet and are transmitted in the transport stream or program stream. The PTS thus provides a timing reference to achieve synchronization of a programs' separate elementary streams (e.g., video, audio, subtitles or the like) when presented to the viewer),
wherein the modified time is based on the clock reference and the transmission duration is based on the clock reference (Botsford; para [0019, 0021-0022] shows the timestamp control 22 is configured to adjust the time offset in units of time relative to a system time clock at the beginning of the given chunk such that the chunk can be transmitted completely during the 2 seconds that corresponds to the playout duration of each chunk.)

Regarding claim 14, Botsford-Kim as applied to claim 8 discloses receiving the first IP packet and the second IP packet comprises receiving a complete access unit (Botsford; para [0002] shows IP-based delivery; para [0004] shows timestamps of each packet in a given chunk; para [0031] shows chunk evaluator 104 identifies timestamps associated with access units that form the chunk being processed.), 
wherein determining the transmission duration [2 seconds] of the chunk of the content comprises (Botsford; para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0032] shows each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows as an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds): 
determining, based on the arrival time of the first IP packet and the arrival time of the second IP packet, an arrival time of the complete access unit (Kim; para [0042] shows the recording time stamp 444 represents a time when each packet arrives at the home server; [Abstract] shows a method that streams AV data to other devices and converts the arrival time of the IP packets into a streaming time stamp format, thereby simplifying the streaming process); and 
determining, based on the arrival time of the complete access unit, the transmission duration of the chunk of the content (Botsford; para [0031] shows chunk evaluator 104 identifies presentation timestamp PTS associated with the chunk being processed; the chunk evaluator 104 further can determine the size of the given chunk (e.g., as a number of bits); para [0032] shows each respective chunk is sent in a time equal to the chunk decode playout duration; para [0019] shows as an example, each chunk can be transmitted completely during the chunk presentation duration that is set to 2 seconds.)
Allowable Subject Matter
Claims 1-7 and 15-20 are allowable over prior art.
Regarding claim 1, Botsford discloses in para [0019] that each chunk can be transmitted completely during the predefined chunk presentation duration without under flow or overflow in each decoder buffer that processes the output stream. Botsford fails to teach "determining, based on the modified time, a transmission duration of the chunk of the content" and "determining, based on the transmission duration satisfying a threshold, that a bitrate for the chunk of the content is network limited,” as in claim 1.
An updated search shows Gholmieh et al. (US20140189052A1) discloses in para [0096] a single segment may be received and the MPD adjusted such that the first segment availability is equal to the reception time describing the segment, plus the segment duration, plus the processing delay, plus the device clock drift. Gholmieh fails to teach claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejections of claims 1 and 15 have been withdrawn. No better art exists to teach all of the claimed limitations as in independent claims 1 and 15. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-7 and 15-20 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/             Primary Examiner, Art Unit 2442